Nichols, Judge,
dissenting:
I respectfully dissent and would still dismiss the intervention as the panel would have done.
*674This court’s en heme opinion follows the time honored judicial rule of stating the issues so a reader would conclude that no qualified lawyer outside of St. Elizabeth’s would come in good faith to a result contrary to the court’s. Equitable’s able counsel found in the panel opinion in this case a statement that Equitable had waived its claim against this court’s award under 'Clause 20, a view he ostentatiously refuted by producing documents which showed Equitable had been asked to do this and had refused. Unless I speak out in dissent, no one will know that the panel found the so-called Clause 20 not to be applicable to the case at all, being at best (from Equitable’s point of view) ambiguous and construed otherwise than Equitable’s present contention by the prior conduct of all the parties, including Equitable. The offending statement, if not the mot juste, plainly referred to this and it required a totally unsympathetic reader not to perceive this was what the panel had in mind when it spoke of a waiver.
See the majority opinion for the text of the Clause. Equitable’s counsel freely conceded, both in brief and oral argument, that its sweep was not as broad as its literal language. The court, however, says it would be difficult to write an “assignment more all inclusive * * *” and in a sense that is true. It is so all inclusive it must be narrowed by construction : as written it would apply to an “award” to Mr. Sampson as Jaycee of the Year. (A claim by Equitable to an award of that character would have the support of “legislative history” since the 1947 Clause 20 applied only to awards “by any Governmental or other lawful authority”, while the 1954 Clause, here for interpretation, is not so limited.) On the other hand, I can easily conceive of broadening the Clause by making it apply to claims as well as to 'awards: the consequences of this omission I discuss below. Obviously its interpretation must be intuitive, not literal. It is in fact, if intended to be clear, most ineptly drafted, well below the normal standards of real estate conveyancers.
Equitable freely concedes it applies only to awards to an owner in his capacity of owner or with respect to his ownership. Since the Sampson group (SID) had no ownership interest in the mortgaged premises whatever, when they first sued in this court, or thereafter at any time to date, it would seem some analysis is wanting, as to why the award we have *675made is an award to an owner in his capacity 'as owner or with respect to his ownership. It is an award of damages for breach of a Government contract. Such a problem would not have arisen with the original 1947 form of the Oíanse, as quoted by the court, since condemnation awards are made in rem to any and all owners, ¡as their interests may appear, and no others. Awards for changes in street grade are generally treated the same way. The broadening in the 1954 mortgage raises the problem.
SID and CIO manifestly dealt with the claim that ultimately germinated in our award, as if it did not pertain to ownership. While OIC became owner, 'and reshuffled accordingly the bundle of rights constituting ownership, SID took the claim which with $10,000, was all it salvaged from its losing investment. Equitable was 'asked to waive its right, if any, against this claim, and it refused to do so. This the panel did not know until the motion for rehearing. However, the fact falls much short of denial or refutation of SID and CIC’s obvious belief that the claim did not pertain to ownership. Indeed, refutation of this was not possible. There was no expression of opposition or .alarm by Equitable at the claim falling into the hands of a non-owner for prosecution. SID might have f ailed to prosecute the claim vigorously for lack of means, or might have set it off against debts it or its partners owed the Government. Equitable’s conduct in refusing an express waiver is best accounted for, I think, by the hypothesis that they didn’t 'know what they had, but whatever it was, they were not going to give it away. I do not read its refusals as plain notice it intended to deprive SID of any success it might gain. It was the intervention in the suit that gave that notice and by then SID had passed the point of no return.
As the panel opinion said:
* * * If the former owner and the new one agree that the former owner, not the new one, shall receive any particular award, this shows an understanding by them that the award is not made with respect to ownership, but is a personal asset of the prior owner. Such an understanding would not bind the mortgagee if he was not aware of it, but if he was aware, and made no protest, this would tend to show that his understanding of *676the meaning of Clause 20 was the same as that of both the new and the old mortgagors. Here the mortgagee not only made no protest, but was a party to a trilateral series of transactions, of Which the retention of the restoration claim by the SID group was an integral part. Thus we think the practical construction of 'all the parties supports [our conclusion].
The opinion elsewhere says that “Equitable tacitly acquiesced in CIC’s agreements with SID in their entirety until March 12, 1971 * *
Equitable now says, that it was SID’s duty to prosecute the claim, at its sole cost and expense, for the sole benefit of Equitable, with no improvement to SID’s equity to anticipate, for it 'had none, or other benefit of any kind, except perhaps, the satisfaction of duty disinterestedly performed. Not, please note, that it was SID’s duty to let Equitable use its name to prosecute the claim. Just the opposite. If, however, Equitable in 1967-68 genuinely believed the above statement of its rights was accurate, it is impossible to believe it would have done nothing effective to protect and further them against obvious jeopardy. Though this is the bizarre result, (unless and to the extent that Equitable pays a counsel fee for the trial in this court, without visible legal compulsion so to do) antecedently considered, the unlikelihood of SID prosecuting the claim gratuitously for Equitable would have been large. The latter’s bare intervention in the suit, leaving prosecution Wholly to SID, was not just the minimum, it was far below the least that might have been expected if it really believed the award would be its own. Until intervention, Equitable said and did nothing to refute the obvious and well founded belief of SID 'and CIC that the claim was not by an owner with respect to his ownership, and therefore not under Clause 20.
It is well established law in this court that the conduct of the parties to a contract may not only interpret an ambiguous clause, but may even overcome plain language. Gresham & Co. v. United States, 200 Ct. Cl. 97, 470 F. 2d 542 (1972), and cases cited. By their conduct SID and CIC displayed their view that the claim against the Government, prosecuted in this suit, was outside Clause 20. It is now clear there existed no express understanding, with Equitable 'as *677a party, to that effect, but such an express understanding is not required when the issue is contract interpretation. Equitable knew the others had so agreed.
Equitable of course was entitled to have the Government waste made good, but this was apparently done with new capital long before the claim herein was decided.
The court refers to clauses obliging SID to enforce the Government’s lease obligations and to “appear in and defend” (emphasis supplied) any litigation relating to the lease. I question what effect this Clause had after SID ceased to be an owner. The parties seem to have hitherto supposed that Clause 20 was the only one that might have remained alive as to SID after that date. The confining of the Clause to defense of suits is significant.
The final curious thing about Clause 20 is that though it assigns awards, it does not assign claims. It looks 'as if textually SID had a perfect right to deal with the claim 'as its own, so long as it was just a claim, to decide not to prosecute it, or to set it off against any debt it might owe the Government. (Equitable’s assertion of a right to gratuitous prosecution of the claim by SID rewrites Clause 20.) If SID had received a payment from the Government for restoration damages, without suit, it does not look as if Equitable would have had any right to it under Clause 20. Similarly if, after suit was brought, the Government made a settlement payment on condition of dismissal with prejudice. If the word “award” in Clause 20 means, besides condemnation awards only others of an in rem nature, the apparent absurdity is accounted for. The taker initiates and controls the action and an award to an owner in some amount is assured. The claimant doesn’t have to prosecute, the only problem, normally, for the condemnee being to go in and establish he is entitled to all or part of the deposit in the court registry, as owner or one of the owners. The draftsman, in dropping out his reference to condemnations, may have been intentionally vague as to what else was covered, whether, specifically, in personam claims the claimant has full control of and must prosecute throughout if they are to ripen into awards.
At any rate, if I were a mortgagee and desired an assignment that was “all inclusive, * * * comprehensive * * * *678and * * * unambiguous” in the court’s words, I would be far from satisfied with the Clause here under review. I believe the interpretation given by the majority cannot be sustained by the language itself, or the surrounding circumstances, or the conduct of the parties.
The other 'arguments in the majority opinion I am not disposed to contest as they seek to demolish alternative points in the panel opinion that were relatively weaker than the interpretation point I considered and now consider crucial. It is a good idea both in advocacy and adjudication, to develop your strong point and leave unstated your alternative weaker ones; otherwise you can expect your strong point to be ignored, while pages are devoted to refuting the others.